f,}R,IGIl\lAL
            lJn tbt @nftr!              btatts [,onrt          of   frlrrs[ @lsimg
                                                 Pro Se
                                              No. 15-1533C
                                                                                           FILED
                                (Filed: May 11,2016 | Not For Publication)                MAY l2 auo
                                                                                        U.S. COURT OF
                                                                                       FEDERAL CLAIMS


 SALEEM EL-AMIN,
                                                           Keywords: Pro Se; Subject Matter
                          Plaintiff,                       Jurisdiction; Due Process Clause;
                                                           28 U.S.C. $ 1495; Unjust Conviction.



 THE UNITED STATES OF AMERICA,

                          Defendant.




Saleem El-Amin, Inez,    KY, Plaintiff , pro   se.

Matthew P. Roche, Trial Attomey, with whom were, Benjamin C. Mizer, Principal Deputy
Assistant Attomey General, Robert E. Kirschman, Jr., Civll Division, United States Depanment
of Justice, Washington, DC, for Defendant.


                                         OPINION AND ORDER

Kaplan, Judge.

        This case is currently before the Court on the govemment's motion to dismiss for lack of
subject matter jurisdiction pursuant to Rule 12(b)(1) ofthe Rules ofthe Court of Federal Claims
(RCFC). For the reasons set forth below, the government's motion is GRANTED and this case
is DISMISSED without prej udice. r




I Plaintiff has
                filed a request to proceed in forma pauperis. To proceed in forma pauperis, a
plaintiff must submit an affidavit that includes a list ofall ofhis assets, a declaration that he is
unable to pay the fees or give the security for an attomey, and a statement ofthe nature ofhis
action and his beliefthat he is entitled to judgment. 28 U.S.C. g 1915(a)(1). pursuant to 28
U. S.C. $ 191 5(a)( 1)(2), a   plaintiff who is a prisoner, must also submit   .,a
                                                                             certified copy of the
trust fund account statement (or institutional equivalent) . . . for the 6-month period immediately
preceding the filing of the complaint." Here, Plaintiff has satisfied all of these requirements, and
                                         BACKGROUND

       On May 7,2014, the pro se     plaintifl   Saleem El-Amin, was charged with one count     of
armed robbery in violation of D.C. Code $$ 22-4502 and 22-2801. Def.'s Mot. to Dismiss
(Def.'s Mot.) at A5, ECF No. 9.2 Mr. El-Amin was thereafter preventively detained pursuant to
D.C. Code 5 23-1322(b).Id. On July 8,2014, a second charge was filed against Mr. El-Amin for
assault with a dangerous weapon in violation of D.C. Code $ 22-402.Id. at 44. On September
16,2014, ajury found Mr. El-Amin guilty ofone count of armed robbery and the charge of
assault with a dangerous weapon was dismissed. Id. at A2. On November 14,2014, El-Amin was
sentenced to be incarcerated for a term of 120 months. Id. Mr. El-Amin is cunently appealing his
conviction. Id. at A1.

        Mr. El-Amin filed his complaint in this case on December 16,2015. See Compl., ECF No
1. Citing Davis v. Passman , 442 U.5. 229 (19'19), and claiming a violation of his Fifth
Amendment due process rights, Mr. El-Amin seeks an award of $117,600 in "backpay,"
apparently for wages lost since he has been incarcerated pursuant to his conviction for armed
robbery. Id. at 1-2. His complaint also seeks "injunctive relief of incarceration," which the Court
takes to mean an order directing his release from imprisonment. Id. at 2.

                                           DISCUSSION

         In deciding a motion to dismiss for iack ofsubject matter jurisdiction, the court accepts as
true all undisputed facts in the pleadings and draws all reasonable inferences in favor ofthe
plaintiff. Trusted Integation. Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011). The
court may "inquire into jurisdictional facts" to determine whether it has jurisdiction. Rocovich v.
United States, 933 F.2d 99I,993 (Fed. Cir. 199i). It may therefore consider matters outside of
the pleadings in ruling on a motion to dismiss pwsuant to RCFC 12(bX1). See Reynolds v. Armv
 and Airforce Exch. Serv., 846 F.2d 746,747 (Fed. Cir. 1988) (finding that to determine
jurisdiction the "court may consider relevant evidence in order to resolve the factual dispute").

        It is well established that complaints that are filed by pro se plaintiffs are held to "less
sffingent standards than formal pleadings drafted by lawyers." Haines v. Kemer,404 U.S. 519,
520 (1972). Nonetheless, even pro se plaintiffs must persuade the court that jurisdictional
requirements have been met. Bemard v. United States, 59 Fed. CL.497,499 (2004), affd, 98
Fed. App'x 860 (Fed. Cit.2004).

        Under the Tucker Act, this Court is granted jurisdiction to "render judgment upon any
claim against the United States founded . . . upon the Constitution . . . for liquidated or
unliquidated damages in cases not sounding in tort." 28 U.S.C. g 1a91(a)(1). The Tucker Act
waives the sovereign immunity of the United States to allow a suit for money damages. United
States v. Mitchell,463 U.S. 206,212 (1983). However, the Tucker Act does not confer any
substantive rights on a plaintiff. United States v. Testan,424 U.5.392,398 (1976). Therefore, a


the Court therefore GRANTS his application to proceed in forma pauperis for the limited
purpose of dismissing the complaint.

2
    "A_"   refers to pages from the appendix attached to the government's motion to dismiss.
plaintiff seeking to invoke the court's Tucker Act jurisdiction must identify an independent
source of a substantive right to money damages from the United States arising out ofa contract,
statute, regulation or constitutional provision. Jan's Heliconter Serv.. Inc. v. Fed. Aviation
Admin.,525 F.3d 1299,1306 (Fed. Cir.2008).

        In this case, as noted, Mr. El-Amin seeks an award of money damages based on an
alleged violation of his rights under the Due Process Clause of the Fifth Amendment. The Due
Process Clause, however, is not a money mandating provision and, hence, this Court lacks
Tucker Act jurisdiction over Mr. El-Amin's claims predicated on the Fifth Amendment. LeBlanc
v. United States, 50 F.3d 1025,1028 (Fed. Cir. 1995) (holding that the Court ofFederal Claims
lacks jurisdiction to entertain Fifth Amendment Due Process Clause claims because the Fifth
Amendment does "not mandate payment of money by the government").

        Moreover, to the extent that Mr. El-Amin seeks relief from his criminal conviction, this
Court lacks jurisdiction to review determinations made by other courts. Mora v. United States,
1 1 8 Fed. Cl. 713,716 (201a) ("[T]his court does not have jurisdiction to review the decisions of

state courts, federal bankruptcy courts, federal district courts, or federal circuit courts of
appeals."). Nor does it have jurisdiction generally to adjudicate criminal claims. Joshua v. United
States, 17 F.3d 378,379 (Fed. Cir. 1994).

         Finally, Mr. El-Amin's claims do not fall within the purview of 28 U.S.C. g 1495, which
provides that "[t]he United States Court ofFederal Claims shall have jwisdiction to render
judgment upon any claim for damages by any person unjustly convicted ofan offense against the
United States and imprisoned." For one thing, Mr. El-Amin has not secured a reversal of his
conviction or produced the requisite certification ofhis imocence ofthe offense of which he
appears to claim he was improperly convicted. See 28 U.S.C. g 2513(a)-(b) (requiring the
production ofsuch a certificate in order to invoke the court's jurisdiction under 28 U.S.C.
 $ 1495). For another, he was not convicted, unjustly or otherwise, of "an offense against the
United States." See 28 U.S.C. $ 1495. Rather, he complains of an unjust conviction for violation
of provisions of the D.C. Code. Violations of the D.C. Code are not "offenses against the United
 States;" they are offenses against the local jurisdiction. See United States v. Mills ,964 F .2d
 1186, 1 191 (D.C. Cir. 1992) (en banc) (violation of D.C. Code not a "federal criminal offense"
within the meaning of the Speedy Trial Act, 18 U.S.C. g 3172, even where code encompasses
conductmadecriminalbyfederallaw);cf.Keyv.Doyle,434U.S.59,6I(1977)(holdingthata
law applicable only in the District of Columbia is not a "statute ofthe United States" for
purposes of28 U.S.C. $ 1257(a), which provides for review by appeal to the Supreme Court in
cases "where the validity ofa statute ofany State is drawn in question on the ground of its being
repugnant to the Constitution, treaties, or laws ofthe United States").

                                         CONCLUSION

        On the basis of the foregoing, the govemment's motion to dismiss for lack of subject
matter jurisdiction is GRANTED and this action is DISMISSED without prejudice.

       Plaintiff s motion for summary judgment, which was stayed pending the resolution of the
government's motion to dismiss, is DENIED as moot. The clerk is directed to enter judgment
accordingly.
IT IS SO ORDERED.

                      {L    /(/-.
                    ELAINED. KAPLAN
                    Judge